Citation Nr: 1616177	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  15-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II.

2. Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

3. Whether new and material evidence has been received to reopen a claim of service connection for a dental disability.

4. Whether new and material evidence has been received to reopen a claim of service connection for a vision disability.

5. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a stroke, to include dizziness and falling.

6. Whether new and material evidence has been received to reopen a claim of service connection for memory loss.

7. Whether new and material evidence has been received to reopen a claim of service connection for acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).

8. Whether new and material evidence has been received to reopen a claim of service connection for bilateral shoulder disability, to include arthritis.

9. Entitlement to service connection for diabetes mellitus, type II.

10. Entitlement to service connection for hypertension.

11. Entitlement to service connection for a dental disability.

12. Entitlement to service connection for a vision disability.

13. Entitlement to service connection for residuals of a stroke, to include dizziness and falling.

14. Entitlement to service connection for memory loss.

15. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD.

16. Entitlement to service connection for a bilateral shoulder disability, to include arthritis.

17. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1956 to October 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which declined to reopen previously denied claims of service connection.


FINDINGS OF FACT

1. A previous unappealed rating decision in October 2011 denied service connection for memory loss, residuals of a stroke, vision disability, dental disability, dizziness and falling and a bilateral shoulder disability.

2. A previous unappealed rating decision in December 2011 denied service connection for an acquired psychiatric disability.

3. An unappealed Board decision issued in December 2011 denied a petition to reopen claims of service connection for diabetes mellitus, type II, and hypertension.

4. Evidence received since the October 2011 and December 2011 rating decisions and the December 2011 Board decision was not previously considered, pertains to the basis of the previous denials, and raises at least a possibility of substantiating the Veteran's claims.

5. There is no competent and credible evidence to demonstrate that the Veteran's diabetes mellitus, type II, hypertension, dental disability, vision disability, memory loss, residuals of stroke, bilateral shoulder disability, or acquired psychiatric disability were incurred in, aggravated by, or otherwise the result of his military service. 

6. The Veteran has no service-connected disabilities, alone or in concert, which would prevent him from obtaining and maintaining reasonably gainful employment.


CONCLUSIONS OF LAW

1. The October 2011 and December 2011 rating decisions and the December 2011 Board decision all became final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), (b), 20.202, 20.302, 20.1103 (2015).

2. Evidence submitted since the October 2011 and December 2011 rating decisions and the December 2011 Board decision is new and material and the claims of service connection for diabetes mellitus, hypertension, dental disability, vision disability, bilateral shoulder disability, residuals of a stroke, memory loss, and acquired psychiatric disability are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

3. The criteria for service connection for diabetes mellitus, hypertension, dental disability, vision disability, bilateral shoulder disability, residuals of a stroke, memory loss, and acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4. The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In November 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  After numerous unsuccessful attempts to locate and obtain the Veteran's service treatment records (STRs), the Board concludes that they are unavailable and were likely destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  The Board is mindful that in a case, such as this one where STRs have been lost; there is a heightened duty to assist a veteran in developing the evidence that might support his or her claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is directed to explain its findings and conclusions and consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this instance, the Veteran's private treatment records, particularly those of Dr. Jones, have been considered, as have the Veteran's written statements and lay statements submitted by family, friends, and acquaintances of the Veteran.

The Veteran has not been afforded VA examinations in conjunction with this round of claims and appeals, although he has previously been examined with respect to the claims of service connection for diabetes mellitus and hypertension, as well as claims for the low back and knees which are not currently on appeal.  In light of the determination below concerning the lack of credible and competent evidence of any disability in service or related to service, the Board finds that no purpose would be served by affording him any additional examinations at this time.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273  1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

In this instance, the vast majority of the evidence in this case has been submitted in the form of statements and testimony by the Veteran with respect to symptoms and treatment of various ailments in service.  The Veteran's STRs have been determined on several occasions to be un-obtainable and presumed destroyed by various means.  The Veteran has submitted private treatment records from Dr. Jones and other providers, and records of VA treatment are also included in the claims file.  The claims file also includes a collection of correspondence from the Veteran to various elected representatives in Congress and the President of the United States.  All have been considered in the previous adjudications of the claims which are once again before the Board.

Since the most recent adjudications of the various claims on appeal, two new pieces of evidence have been presented with regard to the Veteran's claims.  One of these, submitted by the Veteran's Congressman on his behalf in November 2012, is a letter which the Veteran purportedly wrote to his mother in June 1959 which contains a catalog of physical ailments, the majority of which are currently on appeal.  The other, submitted by the Veteran in October 2015, is a letter which the Veteran purportedly wrote to his "grandmammie" sometime after April 1959, and again consists of a catalog of physical ailments which are currently on appeal.

For the purposes of determining whether new and material evidence has been submitted, the Board must presume the credibility of any such evidence provided by the Veteran.  Justus v. Principi, 3 Vet. App. 510 (1992).  The question of reopening is a procedural one, rather than a point at which the evidence is to be weighed.  Based on this legal standard, and seeing as the letters in question pertain to the claims on appeal and have never before been submitted to the Board, the Board finds that they constitute new and material evidence sufficient to reopen all of the claims on appeal (with the exception of entitlement to TDIU, which is pled in the first instance here).  38 C.F.R. § 3.156.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Moreover, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Facts and Analysis

Credibility

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

As noted above, the Veteran has presented these claims before and they have been adjudicated, in some instances more than once.  His STRs are presumed to have been destroyed and have never been included in the claims file for consideration.  The majority of the evidence in this matter is in the form of lay statements made by the Veteran and his family and friends, as well as some medical records from VA treatment and the private records of his primary physicians, such as Dr. Jones, discussing the current state of his health and any relationship to service.

Inasmuch as the Veteran's service period was from 1956 to 1959 and the claims before the Board at present are for service connection, the lack of STRs creates an obstacle to adjudication, albeit not an insurmountable one.  As noted, heightened consideration is given to the Veteran in this instance and the evidence must be more thoroughly discussed.  The lack of STRs or any treatment records for many years after service separation places additional emphasis on the need for lay statements and history provided by the Veteran, which in turn makes the credibility of that evidence of extreme importance.

As noted above, when considering whether new and material evidence has been submitted, the Board must presume the credibility of all evidence submitted.  However, once the claim is reopened, that presumption of credibility no longer applies to a decision on the merits.  Instead, the credibility must assessed anew in weighing the evidence, and considerations such as inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor must be addressed.  See Caluza v. Brown, 7 Vet. App. 498, 511-12   (1995), aff'd per curiam, 78 F.3d. 604.

Unfortunately, a thorough review of the entire claims file forces the Board to conclude that the Veteran's history of events, both in service and since service separation is not credible.  Moreover, any lay statements or medical evidence or opinion which is based on the history of events as related by the Veteran is therefore without foundation.  The Board makes no judgment as to whether the Veteran's lack of credibility with respect to his statements is the result of impaired memory, exaggerations of the facts, or deceit; the stark inconsistencies alone are sufficient to render the statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.

With respect to the existence or non-existence of any STRs or copies of STRs, the Board notes that the December 2011 Board decision contained a lengthy discussion of the inconsistent statements regarding such records, a discussion which will be summarized here.  The NPRC informed VA in April 1976, at the time of the Veteran's first claim for service connection, that the Veteran's records were unavailable and believed to have been destroyed in the 1973 fire.  Subsequent requests have yielded similar conclusions with respect to hospitalization records from service, morning reports from the Veteran's unit, and other service records which might substantiate his claims (see NPRC responses in April 1976, June 2006, March 2007, June 2007, July 2007, and August 2011).  Some records were apparently located in 2006 which contained the Veteran's name but are otherwise illegible and therefore of no value in adjudicating the claims.  The Veteran, however, has indicated on several occasions that he once had copies of at least some of his STRs, but has stated that those were destroyed in a fire at his home in 1968 (see May 2007 letter to Congressman, January 2008 letter to the President, November 2008 letter to the RO, May 2009 testimony at Board hearing, June 2009 statement, and August 2009 statement).  

In a statement dated in December 2006, the Veteran's primary care physician, DR. Jones, gave an opinion relating the Veteran's current diabetes to his service.  He prefaced his opinion with the caveat "[b]ased only on the history he gave me, it is my understanding that" the Veteran experienced specific incidents in service, which the Board finds to be clear in showing that Dr. Jones had not seen any military medical records at that time.  However, in September 2009, Dr. Jones submitted a lengthy and detailed statement regarding the Veteran's medical treatment in service, listing date by date treatment for such ailments as problems with his stomach, a feeling of fear, hypertension, headaches, pain in his feet and legs, anxiety, pneumonia, being tired, albumin in his urine, hearing voices, frequent urination, injury to his back, injury to his right shoulder and arm, spinal nerve injury, and chest pain, as well as discussion of surgery on his teeth and gums, immunizations, and profiles given for restricted activities.  When VA, as directed by the United States Court of Appeals for Veterans Claims (Court), attempted to obtain copies of the STRs which Dr. Jones reported having seen, the Veteran provided a written statement in March 2010 that he had a copy of the records, had left them in his car for a week and they disappeared; he provided statements from two friends who said they saw the records, but did not mention the contents of the records.

Given the history and the statements provided over the years by the Veteran that any copies he had of his STRs had been destroyed in a fire in his home in 1968 - which includes sworn testimony at the May 2009 Board hearing and letters to his Congressman and the President -- the Board finds that the brief reappearance of the records in 2009, followed immediately by their apparent theft when VA requested a copy, to be facially implausible.  The Board has given lengthy consideration to the detailed written statement provided by Dr. Jones in September 2009, but is forced to conclude that either it, or the source documents referenced in it, is also implausible and contains inconsistencies.  Notably, the inclusion in the listed complaints of "hearing voices" in December 1956, stands in sharp contrast to other complaints listed for that time period (anxiety, albumin in his urine, hypertension, and frequent urination) and would indicate a need for further medical review in an active duty serviceman.  Also, the records cited by Dr. Jones listed the Veteran as having been paralyzed from the upper chest down in early April 1959 and noted that he had to be flown elsewhere for care.  They reflect that he was being treated for having no feeling in his legs on April 19, 1959 and for numbness in upper and lower body as late as April 29, 1959.  As such, the list of profile restrictions afforded in April against walking, running, exercising, climbing, prolonged standing, stair climbing, and wearing combat boots would be superfluous.  Therefore, the Board cannot accept as credible the alleged contents of the alleged STRs which were allegedly found and allegedly provided to Dr. Jones only to be allegedly stolen immediately thereafter.

The Board also notes that the alleged STRs referenced by Dr. Jones referred to an incident in which the Veteran was paralyzed and flown to a hospital in Germany in April 1959.  At the time of his first claim of service connection, for a back and leg disability, the Veteran asserted that he was treated in service for his back and legs in May 1959, and was hospitalized after service in August 1962.  In February 1984 when he sought reopening of his claim, he stated that he was temporarily paralyzed in Germany between March and April 1958.  At a VA treatment visit in December 2004, the Veteran told the mental health provider that he was having flashbacks to an incident in the Army while working on tank, when he was stationed in Lebanon in 1958 and was paralyzed, then sent to Germany for a month until it cleared.  During private treatment with Dr. Jones in December 2006, the Veteran reported that he was paralyzed in his upper extremities at the time of his separation from service in 1958.  A statement by the Veteran's wife in July 2007 referenced him being paralyzed for three months at a hospital in Germany.  These statements are inconsistent with respect to the length of time he was paralyzed, whether it took place in 1958 or 1959, and whether he was injured in Germany or Lebanon.  While neither a back nor leg disability is on appeal at present, the history of inconsistency with respect to these claims serves to further undermine the Veteran's credibility and that of the alleged STRs allegedly reviewed by Dr. Jones.

Finally, the Board has reviewed the documents submitted in November 2012 and October 2015, which were found to be new and material for purposes of reopening the claims on appeal.  As noted these documents, respectively an alleged letter to the Veteran's mother purportedly written in June 1959 and an alleged letter to his grandmother written about the same time, contain recitations of his health problems.  

The alleged letter to the Veteran's mother, submitted through his Congressman, is headlined with the Veteran's unit at the time of service separation as shown on his DD Form 214 and states that he was paralyzed from the chest down with a stroke and in the hospital down the right side lower back of head and neck, had high potency urine in albumin [sic] and back brace, weakness, nervousness, and depression over his ailment.  The letter writer apologized twice for the state of the handwriting, which the Board notes is different from the Veteran's handwriting as shown on his DD Form 214, but looks virtually identical to his current handwriting some 60 years later after a variety of health problems.  

The alleged letter to the Veteran's "grandmammie" appears to have been written on the very page it was faxed on to VA and contains no date, but is headlined with the Veteran's rank and service number, as well as "Post Office Box APO . . . NY, NY/Washington, D.C."  [ellipses in original.]  The contents of this letter are a recitation of the Veteran's health problems, i.e., "injury on May 1957 I hurt my right arm, lower and upper part of my back, and groin.  I had a light stroke in April, 1959."  After stating that the Veteran would be home soon "if I don't decide to re-enlist," the letter resumes the catalog of complaints.  "I am still having problems with my teeth and gum.  I found out that I have diabetes it is called Albumin in your urine.  I have depression, my eyes is giving me problems also."  The letter concludes "It is always a joy for me to write you mammie I love you."  This letter, which states that it was written by a friend because of the Veteran's paralysis, is supposedly not in the Veteran's handwriting; however, it matches the handwriting on the coversheet for the fax transmission.

The Board finds both of these purported letters allegedly sent while the Veteran was in service to be facially implausible.  The Board finds that the alleged letter written to the Veteran's mother was written by the Veteran, not in June 1959, but within the last five years based on a cursory comparison of handwriting.  The Board finds that the alleged letter supposedly written to the Veteran's grandmother was written by a friend, the same friend who helped him complete the fax transmission coversheet and sent it to VA.  The contents of the letters are convenient recitations of the specific disabilities currently on appeal and nothing more.  They are facially implausible as correspondence with loved ones during service, and the use of the dates "May, 1957" and "April, 1959" especially as the alleged letter to "grandmammie" could only have been written in 1959, if truly written in service.  The existence, submission, and inclusion in the claims file of these letters only serves to further undermine the credibility of the Veteran overall and the credibility of the purported facts recited therein.

In light of the discussion of credibility above, the Board must consider exactly what competent and credible evidence exists for each of the Veteran's claimed disabilities.  As noted, service connection requires that there be evidence of a current disability, evidence of an incident in service, and evidence of a link between the current disability and the incident in service.  See generally, 38 C.F.R. § 3.303.

Dental Disability

The Veteran seeks service connection for a dental disability, apparently based on his assertion that he was treated for a problem with his teeth and gums in service.  While the evidence discussed above, including the September 2009 statement from Dr. Jones and the letters purportedly written in service to the Veteran's mother and grandmother both referenced problems with the Veteran's teeth and gums in service, the credibility of this evidence has been refuted as set forth above.  However, the credibility of the evidence is beside the point on this claim, as there is no evidence of a dental disability during the claims period for which service connection could be granted even if credible evidence of an incident in service were provided.  With no current disability shown, the claim of service connection for a dental disability is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Other Disabilities Claimed

With respect to the other disabilities for which the Veteran seeks service connection, the evidence does show that he currently has diabetes mellitus, type II, hypertension, a vision disability as a result of diabetes, and arthritis in both shoulders.  There is also evidence that the Veteran has a diagnosed psychiatric disability, to include both depression and PTSD.  The evidence for residuals of stroke and memory loss is less clear, with some evidence of dizziness or reported falls in the record, but no clear link to a stroke and only the Veteran's report of the symptoms and of memory loss.  While the Board is still dubious of the Veteran's credibility with respect to the history of injuries and symptoms and to the veracity of the documentary evidence provided, for the sake of a full record, the Board will consider the claims of residuals of stroke and memory loss.

Diabetes

The evidence linking the Veteran's diabetes to service consists of the September 2009 statement from Dr. Jones, the other written opinions provided by Dr. Jones, and the written statements from the Veteran that he had excessive urination and albumin in his urine during his service.  The Veteran informed medical providers in June 1992 that he was first diagnosed with diabetes in 1968, more than 10 years after service separation.  A statement submitted by a friend of the Veteran indicated that he had been stationed with the Veteran at Fort Polk, Louisiana, and had visited the infirmary with him on several occasions, stood in same line, and was checked for the same things (hypertension, sugar, nerves, and injury for back and legs).  SEE BUDDY/LAY STATEMENT DATED 2010-09-28.  Another friend stated that the Veteran could not eat sweets in service.  While the Veteran and his friends are competent to report things they witnessed, to include symptoms, the credibility of those reports is minimal at best, as discussed above.  In addition, neither the Veteran nor his friends have been shown to have the training or expertise necessary to render an opinion as to the cause of any symptoms demonstrated by the Veteran.  As such, the Board assigns no evidentiary weight to these statements.

Dr. Jones, however, is shown to be competent to provide a medical diagnosis, opinion, and statement regarding etiology.  Notably, Dr. Jones in December 2006 gave as his opinion, based on the Veteran's report of albumin in his urine in service, that the Veteran "was most likely a diabetic at the time and . . . it was not diagnosed until a number of years later."  In February 2010, Dr. Jones stated that "the symptoms of positive albumin in the urine and also hyper-urination (polyuria)" "are consistent with diabetes."  Based on these findings, it was his opinion that diabetes was present during service.  

In contrast, a VA examination conducted in June 2011 noted the statements by Dr. Jones and the history provided by the Veteran, but gave a negative opinion.  Specifically, the examiner stated that the evidence did not show that the Veteran had been diagnosed with diabetes based on objective testing in service (that is, glucose tolerance test and fasting serum glucose).  

To further complicate the picture, the Veteran's wife Susie, in a statement submitted in November 2007, noted that they had been married for 51 years and that she had dated the Veteran for 4 years prior to their marriage.  She said that the Veteran "has been a diabetic ever since I've known him."  Based on the 55 year relationship (51 years of marriage and 4 years of dating), the Veteran's wife therefore attested that he had been a diabetic since 1952, or 4 years prior to service entrance.  She stated that the condition had been worsened by the Veteran's back injury in service.

After considering all of the information set forth above, the Board finds that there is insufficient evidence to demonstrate that the Veteran's diabetes mellitus, type II, was incurred in, aggravated by, or otherwise the result of his military service.  The evidence does show a clear diagnosis of a current disability.  The evidence with respect to in service incurrence however, hinges largely on the statements of the Veteran which have been found not to be credible and therefore of no evidentiary value.  With respect to the question of in-service aggravation of the disability, it would first require a finding that there is clear and unmistakable evidence that the Veteran had diabetes prior to service.  While the statement of the Veteran's wife would suggest that, and is to some extent supported by some of the statements of the Veteran that he tested his urine during his service, it is directly contradicted by the Veteran's statement to his doctors that diabetes was diagnosed in 1968, and the purported letters allegedly written by the Veteran in service reporting a new diagnosis of albumin in his urine or diabetes.  

While the statements and opinions provided by Dr. Jones would support either in-service incurrence or diabetes as a direct result of service, this evidence cannot be accepted at face value.  First, the initial opinions provided by Dr. Jones are based on the statements of the Veteran that he was noted to have albumin in his urine and are tainted by the fact that the Board finds the Veteran not credible.  The statement provided by Dr. Jones which contained the recitation of dates of symptoms and treatment in service is more problematic, but ultimately cannot suffice to establish the Veteran's claims.  As noted, the circumstances of the "appearance" of the Veteran's STRs for purposes of providing a foundation for the doctor's opinion, after 40 years of assertions that they had been destroyed, followed by their immediate disappearance when VA asked that they be submitted for review, are entirely too convenient to be probable.  As a result, the Board cannot afford the statement regarding the contents of the purported records any credibility or evidentiary value.  

Without credible evidence establishing an incident in service or linking the Veteran's current disability of diabetes mellitus to his service, the claim of service connection must fail.  The preponderance of the evidence being against the claim of service connection, the benefit of the doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Hypertension

As noted, there is evidence that the Veteran has a current diagnosis of hypertension.  He has provided written statements that he was treated in service for hypertension and resulting headaches, as well as a statement from a friend who said they were treated for hypertension at the same time.  Again, the Veteran's lack of credibility means that his statements are of no evidentiary value, and the Veteran's friend is not shown to have the medical expertise necessary to provide evidence regarding a specific diagnosis.  Further, the opinion of Dr. Jones linking his current diagnosis of hypertension to service is based on the statements of the Veteran or on the purported STRs which only he appears to have reviewed; the Board has already found that no credibility should be afforded either of these sources.  As such, the opinion of Dr. Jones is not sufficient to support a finding of service connection for hypertension.  Where the evidence does not support the claim, the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b). 

Bilateral Shoulders

The evidence shows that the Veteran currently has arthritis in both shoulders, as seen in an X-ray taken in January 2011.  The evidence also shows that the Veteran complained of shoulder pain after an automobile accident in November 1996.  The evidence does not show any injury in service which would be the source of any current shoulder disability.  The Veteran has provided statements that he was paralyzed in service, with some statements noting weakness and immobility in his arms and legs and some only noting the symptoms in his legs.  As discussed above at length, the Board does not find the Veteran to be credible and, as such, his statements regarding an incident in service of paralysis which might be the source of his bilateral shoulder disability is of no evidentiary value.  

The only other evidence with respect to the Veteran's claim for bilateral shoulder disability is the 2009 statement from Dr. Jones with the recitation of the purported contents of the alleged STRs.  That statement mentioned both a 1957 complaint of pain and problems in his right shoulder and arm and a 1959 complaint of numbness in his upper and lower body.  However, as discussed at length already, the Board has found that there is no credibility in the source document for Dr. Jones' 2009 statement and therefore it has no evidentiary value.  As such, there is no evidence to support the Veteran's claim of service connection for bilateral shoulder disability and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




Stroke Residuals, including Dizziness, Falling, and Memory Loss

The Veteran seeks service connection for dizziness, falling, memory loss, and for a stroke or the residuals of a stroke.  From some of the statements submitted by the Veteran, it appears that these claims are interrelated and for the sake of efficiency they have been evaluated as such.  Other statements submitted by the Veteran, including in February 2012, link the complaint of memory loss to the injury resulting from repairing a tank, and refer to the Veteran having hit his head.  The Veteran has referred in written statements to his claimed paralysis in service being the result of a stroke; a similar assertion is found in the letters purportedly written to his mother and grandmother during his service.

The evidence shows that the Veteran has suffered from several disabilities related to his heart and vasculature, including placement of stents, a myocardial infarction, and vascular hypertension (discussed above).  However, there is no credible evidence of any incident in service to which any current disability, to include stroke, stroke residuals, dizziness, falling, or memory loss can be linked.  As such, the benefit of the doubt does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

Vision Disability

The Veteran has asserted that he has a vision disability, diabetic retinopathy, as a result of his diabetes, which he asserts should be service connected.  The Veteran has also submitted the alleged letters purportedly written in service to his mother and grandmother which refer to vision problems in service, as well as a February 2012 statement in which he said his vision was blurry in service.

The evidence shows that he has undergone surgery for cataracts in both eyes, has diabetic retinopathy, and has been treated for other vision-related disabilities.  Dr. Jones provided a written opinion relating the Veteran's diabetic retinopathy to his diabetes and his diabetes to his military service.  

As discussed, because the Veteran is shown to be not credible on the history and symptoms of his various claimed disabilities, the only information showing an in-service vision disability is of no evidentiary value.  In addition, as the claim of service connection for diabetes mellitus is denied herein, a claim of secondary service connection for any vision disability caused by or resulting from diabetes mellitus must also be denied.  

Psychiatric Disability

The Veteran has claimed service connection for an acquired psychiatric disability and has been diagnosed at different times as having either major depressive disorder (aka, depression) and PTSD.  A VA treatment record in November 2000 noted that he had anxiety disorder and had been depressed since a recent automobile accident.  VA treatment records related his PTSD to the incident in service in which the Veteran allegedly was injured while changing a track on a tank, as well as to a post-service motor vehicle accident in 2002.  Dr. Jones in November 2011 submitted a statement asserting that the Veteran had both major depression and PTSD as a direct result of his military service.  In November 2011, the Veteran's VA care provider stated that the Veteran had asked him to supply a statement supporting his assertions that he had long-standing depression which was due to service, specifically the head injury incurred while fixing the tank.  The provider declined stating that his review of medical records showed no evidence of depression until 2004 after a car accident.  The Veteran has stated that his depression started in service, that he had anxiety in service, that he incurred PTSD in service, and, most recently, that he initially became depressed in service when his wife was diagnosed with cancer.

As with the other claims discussed above, the evidence is insufficient to support the Veteran's claim of service connection for an acquired psychiatric disability.  While there is evidence that the Veteran has a current diagnosed psychiatric disability, there is no credible evidence to link that diagnosis to the Veteran's service.  Only the Veteran's own statements, whether to VA or to his medical care providers, link the current disability to his service, and, as discussed at length above, the Veteran has been found not to be credible.  Without credible evidence to support the claim, the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b).

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

In this instance, the Veteran is not shown to have any service-connected disabilities.  As such, regardless of whether he is capable of pursuing a substantially gainful occupation, the most basic requirement for an award of TDIU has not been met.  The claim must be denied.  


ORDER

New and material evidence having been submitted with respect to the claims of service connection for diabetes mellitus, type II, hypertension, dental disability, bilateral shoulder disability, acquired psychiatric disability, vision disability, residuals of a stroke, and memory loss, the claims are reopened and, to that extent only, the appeals are granted.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a dental disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.

Entitlement to service connection for residuals of a stroke, to include dizziness and falling, is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for a vision disability is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


